     Case 2:19-cv-08442-JFW-SK Document 13 Filed 08/10/20 Page 1 of 1 Page ID #:136



                               UNITED STATES DISTRICT COURT                                          JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 19-8442-JFW(SKx)                                             Date: August 10, 2020

Title:        Daniel Dubiecki-v- Mercedes Benz USA, LLC


PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                      ORDER DISMISSING ACTION WITHOUT
                                                PREJUDICE

       In the Court’s November 15, 2019 Scheduling and Case Management Order (“CMO”), the
Court set April 6, 2020 as the last day to conduct a Settlement Conference, and April 10, 2020 as
the last day to file a Joint Report Re: Results of Settlement Conference. The parties have violated
the Court’s CMO by failing to complete the Settlement Conference by the Court ordered deadline
of April 6, 2020.

       Accordingly, this action is hereby DISMISSED without prejudice. See Fed. R. Civ. P.
41(b); see also Yourish v. California Amplifier, 191 F.3d 983, 986-88 (9th Cir. 1999); Ferdik v.
Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992).

         IT IS SO ORDERED.




                                                                                Initials of Deputy Clerk sr
